Citation Nr: 0800876	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-33 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability evaluation greater than 
30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1967 to 
April 1970, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

The evidence does not show the veteran's PTSD causes 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 30 
percent for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in July and October 
2004, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board sees the RO issued those VCAA notice letters prior 
to initially adjudicating his claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  The July and October 2004 VCAA letters also 
specifically asked that he provide any evidence in his 
possession pertaining to his claim. Id. at 120-21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

Note also that in a March 2006 letter the veteran  received 
information concerning the disability rating and effective 
date elements of his claim, keeping in mind his claim 
initially arose in the context of him trying to establish his 
underlying entitlement to service connection.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



With respect to the duty to assist, the RO obtained the 
veteran's service medical records, service personnel records, 
VA medical records, and the reports of his VA compensation 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than other others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 30-
percent disabling under 38 C.F.R. § 4.130, DC 9411.  The 
diagnostic criteria set forth in The American Psychiatric 
Association:  Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125(a).  

According to the DSM-IV criteria, a 30 percent rating is 
warranted for PTSD when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
symptoms such as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
According to the DSM-IV, a GAF score o 51 to 60 indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 61-70 
indicates some mild symptoms or some difficulty in social, 
occupational, or school function, but generally functioning 
well, with some meaningful interpersonal relationships.  

The veteran testified at a Travel Board hearing in August 
2007.  He stated that he worked as a letter carrier, and that 
he had anger management problems at work.  He stated that his 
psychologist had instructed him to just "turn and walk 
away" whenever he felt extremely angry, and that his 
employer tried to terminate him for using this coping 
mechanism.  He said that he also had problems at work because 
of a hearing loss disability.  As well, he discussed his 
sleep-related problems, such as only sleeping three hours a 
night, and waking up yelling due to nightmares.  At the time 
of his hearing, he was married to his second wife; his first 
marriage, he said, ended because of spousal abuse.  He 
concluded his testimony by stating that he was eligible to 
retire in three years, and that he felt unable to work for 
that long.  

In June 2006, the veteran was treated at a VA medical center 
(VAMC).  He reported increasing difficulty with his memory.  
He stated that while golfing with his son at a golf course he 
had played at for 20 years, he became disoriented and did not 
know where he was.  He also reported that work-related stress 
made him throw up every morning.  The physician noted the 
veteran had a history of alcohol abuse, assigned a GAF score 
of 55, and concluded he was not a danger to himself or others 
and could be managed as an outpatient.  

In April 2005, the veteran reported becoming increasingly 
angry at work over the past three years.  He thought that his 
supervisors, who were of a different race from him, had 
unfair advantages.  He did not think he could continue to 
control his temper at work.  He reported forgetfulness and 
difficulty concentrating.  At his appointment, he was 
cooperative and made eye contact with the examiner.  His mood 
was irritable and his affect was full and appropriate to his 
expressed thought.  He did not display signs or symptoms of 
psychotic process.  He denied suicidal and homicidal ideation 
and hallucinations.  The examiner noted a history of alcohol 
and drug abuse, but indicated the veteran had not used speed 
since 1975 and had last used marijuana in 1980.  The examiner 
diagnosed alcohol abuse and PTSD and assigned a GAF score of 
55.  



In March 2005, the veteran complained of anxiety, stress, 
problems with anger management, and sleeping difficulties.  
He could not relate his anxiety to any particular stimuli.  
He reported having a verbal altercation with his supervisor a 
month prior to receiving treatment.  He also stated that he 
lived with his wife and had two sons.  He described his 
relationship with his wife as "off and on" and described 
them both as "stubborn."  He did not consider himself 
emotionally close to his family.  He stated that he knew a 
lot of people but did not have any close friends.  The 
treating physician diagnosed PTSD and a provisional diagnosis 
of alcohol abuse, and assigned a GAF score of 65.  

In November 2004, the veteran had a VA PTSD examination.  He 
claimed that he had poor sleep, nightmares four or five times 
a month, that he talked in his sleep, and woke up screaming.  
He stated that he had a violent temper, which became worse 
when he drank alcohol.  He reported being married to his 
second wife for 23 years.  They had two sons.  He liked 
playing golf, but did not have much time to do so because he 
worked seven days a week.  He and his wife went to church 
about twice a month.  He reported memory lapses, but stated 
that it did not affect his work.  He denied suicidal and 
homicidal ideation, but reported feelings of helplessness.  
The examiner diagnosed PTSD and assigned a GAF score of 60.  
The examiner concluded the veteran's symptoms interfered with 
his sleep and caused him to isolate himself.  His alcohol 
abuse intensified his PTSD symptoms, and the examiner 
determined that alcohol abuse played a larger part in the 
veteran's assaultive behaviors than his PTSD.  

This evidence does not provide a basis for increasing the 
veteran's initial PTSD rating of 30 percent.  While his GAF 
score has decreased from 65 and 60 to 55, and he complained 
of difficulty concentrating and forgetfulness, this evidence 
does not show that his PTSD symptoms have caused occupational 
and social impairment with reduced reliability and 
productivity.  He has continued to work as a letter carrier, 
albeit with some reported difficulty interacting with his 
supervisors, but there is no indication, for example, of any 
formal disciplinary actions or less than fully satisfactory 
performance appraisals.  He did not testify that his actual 
productivity was in any way reduced due to his symptoms.  He 
also readily admitted that at least some of his difficulties 
at work were due to his hearing loss.

In other testimony during his August 2007 Travel Board 
hearing, the veteran stated that sometimes it took him longer 
than usual to complete an assignment, but that was because he 
had a lot of packages to deliver, so this is to be expected.  
He also did not specifically attribute this to his PTSD 
symptoms.  Additionally, he did not state that his memory and 
concentration problems interfered with his occupational 
functioning.  Indeed, in November 2004, he specifically 
stated they did not interfere with his work.  

The veteran's VA mental health treatment records do not show 
that he has flattened affect, circumlocutory or stereotyped 
speech, or panic attacks.  During his VA mental health 
treatment, he denied experiencing panic attacks.  And while 
he complained of forgetfulness, there was no evidence that he 
had difficulty in understanding complex commands or had 
impairment of either his short- and long-term memory, such as 
only retaining highly learned material or forgetting to 
complete tasks.  Moreover, he at least at the time had 
meaningful relationships with his wife and two sons.  

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 
30-percent disabled during the entire period at issue.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the 30 percent schedular rating already in 
effect, see 38 C.F.R. § 4.1), to suggest that he is not 
adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  


ORDER

The claim for an initial evaluation greater than 30 percent 
for PTSD is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


